Citation Nr: 0600423	
Decision Date: 01/07/06    Archive Date: 01/19/06

DOCKET NO.  04-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Whether a substantive appeal submitted in July 2003 
constitutes a timely appeal of a rating decision issued in 
September 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1968 to November 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By an administrative decision issued in 
December 2003, the RO determined that a July 2003 substantive 
appeal of a September 1999 denial of service connection for 
PTSD was not timely.  The veteran timely disagreed with the 
determination that he had not submitted a timely substantive 
appeal as to the September 1999 denial of service connection 
for PTSD, and the RO issued a statement of the case (SOC) in 
March 2004.  Thereafter, the veteran submitted a timely 
substantive appeal in March 2004, and he requested a Travel 
Board hearing.

By a rating decision issued in October 2004, the RO granted 
service connection for PTSD, and assigned an initial 30 
percent evaluation, effective July 29, 2003.  In February 
2005, the veteran disagreed with the 30 percent initial 
disability evaluation assigned for PTSD.  The RO issued a SOC 
in February 2005, and the veteran submitted a timely 
substantive appeal in March 2005.

By an election dated in June 2005 and received in that same 
month, the veteran chose to have a videoconference hearing 
before the Board.  The requested videoconference hearing was 
conducted before the undersigned Veterans Law Judge in 
October 2005.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by nightmares, panic attacks averaging four times 
per month, difficulty with memory and concentration, 
nervousness, irritability, bitterness, limited social 
contact, the need for continuous medication, including 
medication to assist him in sleeping, and by Global 
Assessment of Functioning (GAF) scores varying from 60 to 80, 
but the veteran has not required hospitalization for 
treatment of PTSD, his PTSD is not manifested by impaired 
abstract thinking, disturbance of verbal communications such 
as illogical, obscure, or irrelevant speech, or neglect of 
personal hygiene, and he has retained the same employment, a 
job which requires no interaction with others, for the past 
five years.

2.  In November 1999, the RO furnished the veteran a SOC 
addressing a September 1999 denial of service connection for 
PTSD.

3.  The veteran did not again communicate with the RO until 
July 2003, when the veteran submitted a substantive appeal 
form indicating his desire to appeal a September 1999 denial 
of service connection for PTSD.

4.  The November 1999 SOC was correctly addressed to the 
veteran at the address of record.

5.  The evidence that an item of correspondence to the 
veteran mailed in 2003 from the RO was misdirected to another 
veteran, and the testimony that the VA Medical Center has at 
times been unable to find medication prescriptions mailed in 
by the veteran do not rebut the presumption of administrative 
regularity as to the mailing of the November 1999 SOC to the 
veteran.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2005).

2.  The veteran's July 2003 substantive appeal was not timely 
to appeal the September 1999 rating decision which denied 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.33, 19.34, 20.200, 
20.202, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected PTSD has 
caused great impact on his life and that this impact is in 
excess of the 30 percent evaluation currently assigned for 
this disability.  He also contends that a substantive appeal 
submitted in July 2003 should be accepted as a timely appeal 
following a September 1999 denial of service connection for 
PTSD, because the veteran did not receive the SOC issued in 
November 1999 which would have advised him of the time 
allowed by statute for appeal and would have provided him 
with the form used to submit a substantive appeal.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's July 2003 claim for 
service connection for PTSD, the RO issued a December 2003 
letter which advised the veteran of VA's duty to assist him 
to obtain evidence.  The letter advised the veteran of the 
criteria for entitlement to service connection, advised the 
veteran that service connection for PTSD had been previously 
denied, and advised the veteran that he should submit new and 
material evidence.  The letter advised the veteran that, in 
particular, specific details of stressful incidents in 
service that resulted in PTSD were required.

Thereafter, the RO granted the claim for service connection 
for PTSD, and the veteran disagreed with the evaluation 
initially assigned for the service-connected disability.  
That disagreement gave rise to the claim now on appeal, a 
claim initiated as a "downstream" issue from the grant of 
service connection, that is, a claim logically flowing from 
the original claim for service connection.  It is not clear 
whether compliance with all notice provisions of the VCAA is 
required as to "downstream" issues, such as the claim for an 
initial evaluation in excess of 30 percent for PTSD, the 
claim addressed in this decision.  See McCutcheon v. 
Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is at 
issue).  In this case, the veteran had already been notified 
of the provisions of the VCAA in conjunction with his 
original claim for service connection for PTSD.  

As part of the rating decision providing the initial grant of 
service connection in October 2004, the veteran was notified 
of the criteria for an evaluation in excess of 30 percent.  
Following his disagreement with the assigned evaluation, the 
veteran was provided with a February 2005 SOC which set 
forth, in pertinent part, the complete text of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, providing the criteria for 
schedular evaluations for PTSD.  That SOC also included the 
complete text of certain statutory provisions of the VCAA, at 
38 U.S.C.A. §§ 5103 and 5103A, in pertinent part.  

When considering the notification letters, the rating 
decisions on appeal, and the SOC issued, as a whole, the 
Board finds that the veteran and the veteran's representative 
were aware of the evidence required to substantiate his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims, or that he is aware of any 
other evidence which might be relevant.  As to the claim for 
an increased initial evaluation for PTSD, the veteran has 
been afforded VA examination and VA clinical records 
reflecting treatment for PTSD throughout the pendency of the 
claim have been associated with the claims file.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the actual notices to the 
veteran of the VCAA, the veteran's statements of record, the 
development of the evidence, and the veteran's testimony 
before the Board, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

As to the veteran's claim that his July 2003 substantive 
appeal was timely to appeal a rating decision issued in 
September 1999, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case, 
the timeliness of the submission of the July 2003 substantive 
appeal form is a matter of statutory and regulatory 
interpretation.  The only factual matter, if it can be 
considered a factual issue rather than a legal one, is 
whether the veteran has provided evidence which rebuts the 
presumption of administrative regularity in the mailing of a 
November 1999 SOC.  Resolution of the appellant's appeal is 
dependent on interpretation of the statute and regulation 
defining timely substantive appeals and precedent regarding 
rebuttal of the presumption of administrative regularity.  

If compliance with the VCAA is required as to the issue of 
the timeliness of the July 2003 substantive appeal, the Board 
finds that the notices to the veteran and the March 2004 SOC 
addressing the issue of the timeliness of the July 2003 
substantive appeal have provided a complete explanation of 
the laws and regulations governing timely substitutive 
appeals.  In addition, the veteran was afforded the 
opportunity to identify any evidence that might be relevant 
in his October 2005 videoconference hearing before the Board.  
The veteran has been afforded procedural due process with 
respect to this claim.  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  The veteran has been provided with numerous 
opportunities to submit evidence and argument in support of 
this claim and to respond to VA notices.  The Board finds 
that the RO complied with procedures provided in 38 C.F.R. §§ 
19.33 and 19.50-19.53, including provisions governing use of 
administrative appeals.  Specifically, Section 19.33, which 
requires that procedures for an administrative appeal found 
at Sections 19.50 through 19.53 be employed when there is a 
question within the AOJ as to the timeliness of a notice of 
disagreement or substantive appeal, was not applicable, 
because there was no such difference of opinion.  The Board 
points out that 38 C.F.R. § 19.34 states that a determination 
of timely filing is an appealable issue for which a claimant 
may submit a notice of disagreement and be supplied a 
Statement of the Case.  In this case, the RO properly applied 
38 C.F.R. § 19.34.

However, the claims file clearly reflects that the RO 
determined, in December 2003, that the July 2003 substantive 
appeal was not timely as to a September 1999 rating decision.  
There is no suggestion that there was a question within the 
RO, which is the AOJ in this matter, with respect to the 
question of whether the VA Form 9 filed in July 2003 was 
timely to perfect an appeal following issuance of a SOC in 
November 1999.  Therefore, no official designated at the RO 
to handle administrative appeals instituted such an appeal.  
Instead, upon notice from the veteran that he disagreed with 
the determination, a SOC was issued and the appeal currently 
before the Board ensued.  See 38 C.F.R. § 19.34 (2005).

38 U.S.C.A. § 7106 uses the word "may" when authorizing VA to 
seek administrative appeal; there is no requirement that each 
and every time an RO determines that a substantive appeal was 
not timely filed that an administrative appeal must be 
initiated.  In fact, just the opposite is shown by 38 C.F.R. 
§ 19.34, which clearly states that a determination of timely 
filing of a substantive appeal is an appealable issue by a 
claimant or his representative.  Accordingly, the Board finds 
that this appeal was properly processed by the RO.

The veteran was fully informed of the law and regulations 
applicable to timely appeals, and had numerous opportunities 
to identify evidence, including during his testimony before 
the Board.  Therefore, it is not prejudicial to him to 
adjudicate the issue of timeliness of the July 2003 
substantive appeal at this time.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

1.  Claim for increased initial evaluation in excess of 30 
percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 30 percent is warranted for the 
veteran's PTSD at any time beginning from July 29, 2003, the 
effective date of the grant of service connection.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's 2003 claim for 
service connection, a 30 percent rating, the evaluation 
currently assigned for the veteran's service-connected 
psychiatric disability, is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, GAF scores ranging between 71 to 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

The veteran's GAF scores have generally varied from 65 to 80.  
Since GAF scores of 61 to 70 reflect some difficulty in 
social, occupational or other functioning, according the DSM-
IV, and generally reflect moderate to mild symptoms, those 
GAF scores are inconsistent with a 50 percent evaluation, or 
any evaluation in excess of 30 percent.  Although one 
provider did assign a GAF of 60 on one occasion, two 
providers assigned a GAF of 80 on one occasion.  All other 
treatment episodes and VA examination reports reflect 
assignment of a GAF score of 65.  Thus, the preponderance of 
the evidence establishes that a 30 percent evaluation, but no 
higher evaluation, is warranted for the veteran's current 
symptoms.  Although the claims file reflects a higher level 
of severity of symptoms at times prior to the 2003 claim for 
service connection for PTSD, the severity prior to the claim 
cannot be considered.  See, e.g., 38 U.S.C.A. § 5110.  

Moreover, the VA clinical records do not reflect assessments 
so divergent with the assigned GAF score range as to warrant 
a 50 percent evaluation.  In July 2003, the veteran reported 
that six months earlier he had had the same dream over and 
over and over again and was stressed about it.  He reported 
problems with nightmares one to two times per month.  He 
noted that limiting media seemed to help.  He reported 
satisfactory performance at his job delivering newspapers and 
tending horses.  In September 2003, the veteran reported that 
he was visiting friends on a regular basis and was dating.  A 
GAF score of 65 was assigned at each of these treatment 
sessions.

In January 2004, the veteran reported that he was doing 
satisfactorily at his job, was using his computer for 
information and e-mail, and was dating occasionally.  He 
noted disturbing memories continued.  He reported that 
anxiety was intermittent and manageable.  He noted disturbing 
memories two times per month and nightmares two times per 
month.  The treating social worker assigned a GAF score of 
65.  Later that same month, a GAF score of 60 was assigned by 
the psychiatrist who conducted medications review.  

In July 2004, the veteran reported no panic attacks or 
anxiety attacks during the past several months, but 
nightmares and war memories continued at about two to three 
times per month.  He reported continuing to work 7 days a 
week, as he had for the last five years.  A GAF score of 70 
was assigned for current functioning, 65 for functioning in 
the past year.  

On VA examination conducted in September 2004, the examiner 
noted that the veteran was initially treated twice weekly in 
1999, decreasing to weekly, then monthly and now quarterly.  
In addition to the quarterly treatment, the veteran was seen 
every six months for medication evaluation.  The examiner 
noted that the veteran belonged to the VFW, but he did not 
attend social activities there due to the drinking.  He 
reported that he did not socialize much currently, although 
the examiner noted that the record reflected more 
socialization as recently as the past year or two.  He 
reported tending his garden and occasional fishing in his 
spare time.  He reported irritability but no periods of 
elation or hypomania.  He denied hallucinations.  He reported 
that he had ceased drinking heavily more than 25 years ago.  
The examiner assigned a GAF score of 65.  In addition to a 
diagnosis of PTSD, the examiner assigned a diagnosis of panic 
disorder with agoraphobia, in remission, and opined that both 
disorders were related to the veteran's service.  The GAF 
score reflected symptoms from both disorders.

Outpatient treatment notes dated in January 2005 reflect that 
the veteran reported that he enjoyed dating, visiting with 
friends occasionally, and using his computer.  He reported 
good anger management.  He denied problems with panic attacks 
and reported occurrences of nightmares twice monthly and 
episodes of distressing memories twice monthly.  He also 
reported that he was unable to remember when he last had a 
panic attack, but he reported that he was able to sleep only 
with use of medication.  He reported occasional use of 
Viagra.  A GAF score of 80 was assigned. 

At his October 2005 videoconference hearing before the Board, 
the veteran testified that he last worked full-time in 1994, 
when he had worked in a foundry.  Currently, he delivered 141 
newspapers daily.  He reported panic attacks four times 
monthly.  He testified that he lived near a small community 
of 1,700 people, but lived two blocks away from anyone else, 
and that he did not socialize.  He reported continuing 
contact with his daughter, primarily by e-mail.  He reported 
a fear of flying and that he got flashbacks when he was near 
an airport or heard an airplane.  

The evidence reflects that GAF scores of 65 or above were 
assigned at all but one clinical evaluation, with a treatment 
provider assigning a GAF score of 60 in January 2004, and 
both treating provider's assigning GAF scores of 80 at the 
time of the last clinical evaluation of record, in January 
2005.  This evidence is unfavorable to the veteran's claim 
for an increased initial evaluation in excess of 30 percent 
for PTSD, since a GAF score of 80 currently is more 
consistent with a 10 percent disability evaluation.  

The evidence also establishes that the veteran has not 
manifested such symptoms of PTSD as obsessional rituals which 
interfere with routine activities.  The evidence reflects 
that his verbal communications are effective and logical, and 
there is no evidence of intermittently illogical, obscure, or 
irrelevant speech.  

The evidence establishes that the veteran does function 
independently, since he continues to work a few hours a day, 
seven days a week, albeit in a job which requires virtually 
no interaction with others.  The veteran testified, at his 
videoconference hearing, that he remained in this same 
employment, delivering newspapers, because it involved no 
interaction with others and because other disorders, 
including back pain, presented barriers to other types of 
employment.  

The evidence of the veteran's continued VA treatment since 
1999 with the same treating providers reflects that he is 
able to establish and maintain effective therapeutic 
relationships.  While the evidence establishes that the 
veteran isolates himself, nevertheless, he does maintain 
relationships with treating providers, with his daughter, and 
socializes enough to date and to form sexual relationships.  

There is no evidence that the veteran has impaired impulse 
control as to warrant an evaluation in excess of 30 percent.  
He has reported irritability, but there is no evidence that 
his actions when irritable have been other than verbal in 
nature.  The evidence establishes that there is no spatial 
disorientation or neglect of personal appearance and hygiene.  

The evidence clearly establishes that the veteran has not 
manifested symptoms of total disability such as persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living, or severe 
memory loss, such as inability to remember his own name.

The veteran's testimony before the Board, as well as the 
evidence of record, establishes that, with his current 
medication regimen, the veteran's symptoms of PTSD are 
relatively well controlled, although he continues to have 
nightmares or panic attacks an average of two to four times 
per month.  As noted above, the record establishes that, at 
certain times in the veteran's life, his PTSD symptoms were 
considerably more than 30 percent disabling.  However, the 
initial evaluation assigned for the veteran's service-
connected PTSD disability must be based on the clinical 
evidence of severity of that disability from July 2003, when 
the veteran submitted the claim for service connection, to 
the present.  The preponderance of the evidence is against a 
finding that, during the period of time from July 2003 to the 
present, the veteran's PTSD symptoms have been more than 30 
percent disabling.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result for the veteran.  

2.  Timeliness of substantive appeal

The claims file reveals that a claim of entitlement to 
service connection for PTSD was denied by a rating decision 
issued in September 1999.  The claims file establishes that 
notice of the September 1999 decision was issued to the 
veteran's address of record, and that there were no 
typographical errors in that address.  

The veteran's notice of disagreement (NOD) with that decision 
was received by VA in October 1999.  Pursuant to 38 U.S.C.A. 
§ 7105, the filing of an NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a Substantive Appeal after an SOC is issued by VA.  38 
U.S.C.A. 38 § 7105 (a), (d)(1), (d)(3); see Rowell v. 
Principi, 4 Vet. App. 9, 14 (1993).  The receipt of the 
veteran's NOD establishes that the veteran received the 
rating decision issued in September 1999.

Once a claimant has filed an NOD, the responsibility shifts 
to the RO to issue an SOC; the claimant must then file a 
Substantive Appeal to perfect an appeal to the BVA.  Id.  In 
this case, the claims file establishes that the RO fulfilled 
its responsibility to issue a SOC in November 1999.  The 
record establishes that the veteran remained at the same 
address in November 1999 that he had been at in September 
1999.  The claims file establishes that the SOC issued in 
November 1999 was sent to the same address used in issuing 
notice of the rating decision in September 1999, and 
establishes that the address used by the RO was the same in 
every respect, including the zip code, as the address to 
which notice of the rating decision was issued in September 
1999.  The claims file further reflects that a copy of the 
November 1999 SOC was issued to the veteran's representative.  
The claims file is devoid of evidence that either the copy of 
the SOC issued to the veteran or the copy provided to the 
veteran's representative was returned as undelivered.

To be timely, a substantive appeal, which consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information, must be received by VA within sixty (60) days 
from the date the SOC is mailed, or must be received within 
the remainder of the one-year period beginning on the date on 
which notice of the RO decision being appealed was mailed, 
whichever period ends later.  38 U.S.C. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44, 55 (1995).  In this case, the period during which a 
timely substantive appeal could have been filed ended in 
September 2000.

In July 2003, more than 21/2 years after the period allowed for 
timely appeal of the September 1999 rating decision expired, 
VA received a substantive appeal from the veteran.  In a 
statement attached to the appeal form, the veteran stated as 
follows:

In reference to your letter dated July 
11, 2003 stating that I never returned VA 
Form 9 and my appeal is closed.  I never 
received a form 9 from the VA.  My 
address has not changed since I filed 
this claim and I do not understand why I 
never received this information.  I feel 
that since I never received this Form my 
claim should not be closed.  I request my 
appeal be continued since this was not my 
fault.

The Board notes that no letter dated July 11, 2003 from VA to 
the veteran is of record.

Following the receipt of the July 2003 substantive appeal 
from the veteran, the RO, in July 2003, advised the veteran 
that the July 2003 appeal was not timely.  The veteran 
contends that he did not received the November 1999 SOC, and 
that the July 2003 substantive appeal should therefore be 
accepted as timely.  

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Crain 
v. Principi, 17 Veteran. App. 182, 190 (2003); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) [hereinafter Ashley 
I]).  The presumption of regularity of the administrative 
process "'in the absence of clear evidence to the contrary'" 
applies to the mailing of the SOC issued in November 1999.  
See, e.g., YT, 9 Vet. App. at 199 (quoting Mindenhall, supra, 
and citing Ashley I, supra). 

In order for this presumption to attach, VA must mail notice 
to the latest address of record.  The Court has held that use 
of an incorrect address for a claimant will constitute the 
clear evidence required to rebut the presumption of 
regularity.  Crain, supra.  However, in this case, the 
evidence establishes that the address used when the SOC was 
issued in November 1999 was correct, and the veteran does not 
contend otherwise.  The veteran does contend, however, that 
he did not receive the SOC.  He points to a recent occurrence 
in which another veteran, L.N., received a notice intended 
for the veteran.  L.N. sent the veteran his correspondence, 
which she had received attached to correspondence to her.  
The veteran contends that, if L.N. received this item of mail 
in 2003, the same thing might have happened in 1999.  

The Court has held that a veteran's assertion of nonreceipt 
of a VA decision alone does not establish the "clear 
evidence" needed to rebut the presumption of regularity of 
the mailing.  Ashley II, 2 Vet. App. at 309; cf. Chute v. 
Derwinski, 1 Vet. App. 352, 353 (1991) (per curiam order) 
(holding that presumption of regularity was rebutted where 
Secretary could not show that VA had mailed notice of BVA 
decision and appellant's letters appeared to reflect that he 
was seeking information regarding status of BVA review, thus 
indicating that he had not received that notice).  In this 
case, the fact that a 2003 item of VA correspondence to the 
veteran incorrectly was attached to mail to another veteran 
does not establish that the 1999 SOC failed to reach the 
veteran's address.  See, e.g., Fluker v. Brown, 5 Vet. App. 
296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 
(1993).  

Moreover, the November 1999 SOC was sent to the veteran's 
representative as well.  The veteran testified, at his 
October 2005 Videoconference hearing, that he had spoken to 
his representative regarding the outcome of his 1999 claim 
for service connection for PTSD and had been told that the 
decision would come in the mail, but the veteran has not 
presented any objective evidence that he checked with his 
representative about the SOC after he submitted the October 
1999 NOD prior to July 2003.  The veteran and his 
representative have not submitted any objective evidence that 
the representative's copy of the SOC was not received.  

The veteran testified that he had had difficulty 
communicating with the VA medical center and had to check on 
his prescriptions to make sure that he would get his 
medications.  This evidence does not establish that the 
veteran did not receive his November 1999 SOC from the RO.  

This presumption of regularity is not absolute and may be 
rebutted by clear evidence to the contrary.  However, 
evidence of non-receipt by the veteran or his representative 
standing alone, is not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  

The evidence that an item of correspondence to the veteran 
mailed in 2003 from the RO was misdirected to another 
veteran, and the testimony that the VA Medical Center has at 
times been unable to find medication prescriptions mailed in 
by the veteran do not rebut the presumption of administrative 
regularity as to the mailing of the November 1999 SOC to the 
veteran.

In short, the veteran in this case has not provided the 
"clear evidence" needed to rebut the presumption of 
regularity that the RO properly mailed the November 1999 SOC 
to him at his correct address.  

The evidence presented by the veteran that the November 1999 
SOC might not have reached him by mail is not sufficient to 
overcome the presumption of regularity of mailing.  The claim 
that a July 2003 substantive appeal should be considered a 
timely appeal of a September 1999 denial of service 
connection for PTSD must be denied.  


ORDER

The appeal for an initial evaluation in excess of 30 percent 
for PTSD is denied.

The claim that a July 2003 substantive appeal is timely to 
continue appeal of a September 1999 rating decision is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


